Citation Nr: 1502809	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for glaucoma, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for right knee disability. 

4.  Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976, and September 1977 to August 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The record before the Board consists of electronic within Virtual VA and the Veterans Benefits Management System.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is of record.

In a statement received in September 2011, the Veteran indicated he wished to file an increased rating claim for his service-connected lumbosacral spine disability.  The RO erroneously informed the Veteran in a letter dated January 2012 that this disability was in appeal status; however, the evidence indicates the Veteran did not perfect an appeal for this issue, following the issuance of a January 2011 Statement of the Case.  As such, this issue was not in appeal status at the time the Veteran filed his claim.  The record does not show that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for glaucoma and a stomach disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for glaucoma was denied in a December 1997 rating decision; the Veteran did not perfect an appeal of the decision, or submit any evidence, within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for glaucoma.

3.  Diabetes mellitus was not present in service or for many years thereafter and is not related to the Veteran's active service.

4.  The Veteran's right knee disability did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for glaucoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Diabetes mellitus was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for right knee disability are not met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for glaucoma in December 1997.  The evidence of record in December 1997 included service treatment records and a VA examination report.  The claim was denied because the medical evidence failed to demonstrate the presence of glaucoma in service or subsequent to service.
The Veteran did file a notice of disagreement with this decision; however, he did not perfect an appeal following the issuance of a January 2007 SOC or submit any pertinent evidence before the decision became final in March 2007.

The evidence received since March 2007 includes, in pertinent part, several years of clinical records, as well as private treatment notes from the Morganton Eye Physicians.  These records show treatment for primary open angle glaucoma (POAG).  This evidence is clearly new and material.  Accordingly, reopening of the claim is in order.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice for his claims in a letter mailed in November 2008 prior to the initial adjudication of the above-noted claims.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Additionally, in September 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board acknowledges that the Veteran was not afforded a VA examination in response to the claim for service connection for diabetes mellitus, and that no VA medical opinion was obtained in response to the claim.  As discussed below, there is no credible evidence of record indicating the Veteran's diabetes mellitus might be etiologically related to service.  In addition, there is no evidence suggesting that the disability was present within one year of the Veteran's discharge from service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

III.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed. Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R.
§ 17.32.  38 C.F.R. § 3.361(d)(2).

IV.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

V.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The record reflects that the Veteran has diabetes mellitus, which was initially diagnosed in March 2004.  More recent VA treatment records show continued treatment for diabetes mellitus.  Thus, the current disability element of the claim is met.

In his October 2008 claim, the Veteran contended his type II diabetes was a service-connected disability.  In various statements, the Veteran has asserted he was treated for impaired fasting glucose in service.  During his September 2014 hearing, the Veteran reported he was told there was an alternate diagnosis.  More specifically, the Veteran stated, "they put it as glucose tolerance level.  And they talked about another word.  I think it was something like triglyceride or whatever level was getting high in certain areas."  The Veteran has asserted he was placed on a diabetic-like diet at that time.  

The Veteran's STRs fail to show treatment as asserted by the Veteran.  Rather, the Veteran's STRs indicate he underwent glucose testing in September 1987, as well as April 1995.  At those times, his fasting glucose was assessed as 107 and 101 mg/dl respectively.  The Board notes that the Veteran's normal range was noted to be less than 115 mg/dl.  Since these objective findings clearly indicate the Veteran's glucose levels were well within normal ranges during active duty, the Board finds the Veteran's assertions of pre-diabetes incurrence in service to be non-credible. 

Although the Veteran indicated he was treated for "glucose intolerance" in service during his Board hearing, and also stated he was informed this is a "pre-diabetic" condition, the evidence does not indicate he was ever treated for a glucose problem in service.  To the extent the Veteran is competent to state he experienced hypoglycemia in service, his statements are considered less probative than the STRs which do not show he was ever treated for or diagnosed with such a condition.  In any event, the Veteran has not alleged that he had diabetes within one year of his discharge from service, and the Veteran's lay opinion that his diabetes is related to hypoglycemia present in service is of no probative value.  Therefore, service connection on a direct basis is not warranted.

The Board again notes that the Veteran's post-service treatment records show the Veteran was initially diagnosed with diabetes mellitus in March 2004.  In that this diagnosis was more than seven and a half years following the Veteran's August 1997 separation from active service, and there is no other evidence suggesting the presence of diabetes mellitus within one year after the Veteran's discharge from service, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases manifesting to a compensable degree within one year of service is also not warranted. 

In sum, the Board concludes that service connection is not warranted for diabetes mellitus, type II, because the preponderance of the evidence establishes that the Veteran did not develop the disease until more than one year following his discharge from service and that the disease is not otherwise related to service.  

1151 Claim

The Veteran claims that a May 2002 knee surgery was improperly performed at the Asheville VAMC. He specifically asserts that the surgery resulted in the removal of cartilage unnecessarily, which resulted in additional disability.  The Veteran has also stated that he was informed by a physician from Duke Medical Center that his surgery was "botched," because cartilage was removed, and now he will require a total knee replacement.  However, the Veteran has not submitted any evidence or reports from that physician. 

A review of the Veteran's outpatient treatment notes from the Asheville VAMC show he is diagnosed with right knee degenerative changes.  His records also show he underwent an arthroscopic procedure to repair a torn medial meniscus on May 10, 2002.  Following the procedure, the Veteran reports continuous pain, as well as a popping sensation.   

The RO obtained a medical opinion from an orthopedic surgeon in April 2009.  The examiner noted the Veteran's reports of additional disability, including problems walking, standing, sitting, and bending for a period of time, as well as lost mobilization.  The examiner also reviewed the Veteran's pertinent history and opined that the Veteran's claimed injuries did not result from carelessness, negligence, lack of proper skill, error in judgment, or any other instance of fault by the VA.  Furthermore, the examiner determined an event not reasonably foreseeable did not occur during the May 2002 surgery.  In sum, the examiner determined the Veteran received appropriate treatment for his condition, and that his "need for continued treatment and possible total knee replacement are based on the natural history of his disease-osteoarthritis of the right knee."  There is no contrary medical opinion of record.

The Board acknowledges the competency of the Veteran's lay statements relative to increased symptoms following his surgery.  However, as a lay person, the Veteran is not competent to render an opinion concerning the etiology of any additional disability, which may have resulted from surgery.  More importantly, the Veteran is also not competent to state whether a surgical procedure was performed to acceptable medical standards.  Although the Veteran has reported that a physician indicated his procedure was performed incorrectly, he has not provided a statement from that physician, which would explain why the physician felt the surgery was inappropriately performed.  The Veteran's lay opinion concerning this matter requiring medical expertise is clearly of less probative value than the medical opinion against the claim.

Accordingly, the Board must also conclude that compensation under the provisions of 38 U.S.C. § 1151for a right knee disability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


						(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for glaucoma is granted.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for right knee disability is denied. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.  The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran underwent a VA eye examination in January 2012.  In the course of her examination, the examiner determined the Veteran did not warrant a diagnosis of glaucoma.  The examiner stated she reviewed the Veteran's outpatient treatment reports, and determined the Veteran remained a "glaucoma suspect," based on his having risk factors that could lead to the development of glaucoma.  The examiner specifically stated the Veteran's outpatient notes indicated he had "not developed glaucoma."  However, a review of the Veteran's outpatient treatment notes from the Asheville VAMC show the Veteran was in-fact diagnosed with primary open angle glaucoma on October 19, 2007.  He was again diagnosed with this condition in August 2008.  The January 2012 VA examiner did not in any way discuss these outpatient treatment notes, nor indicate why she felt this diagnosis was not warranted.  In conclusion, the examiner stated the Veteran's condition could not have had its onset in service, because the "patient is still a glaucoma suspect."  The Board notes the outpatient treatment records clearly contradict the examiner's statement relative to the Veteran not having a diagnosis of glaucoma.  In so far as the examiner's opinion and diagnosis were predicated upon her review of the Veteran's medical history, her conclusions could only be as accurate as her comprehension of the medical history.  Therefore, the Board finds this examination report to be inadequate, as the examiner relied upon clearly erroneous facts in forming her medical opinion and diagnosis. 

During the Veteran's September 2009 VA stomach examination, the examiner recounted the Veteran's reports of intermittent nausea and vomiting.  The Veteran expressed his belief that these symptoms were the result of medications used to treat his service-connected back disorder.  While the examiner acknowledged that medications the Veteran had taken could cause gastric side effects, the examiner concluded, "there is no documented evidence in the medical record that he has a stomach disorder or a diagnosed gastrointestinal condition related to medication." In addition, the examiner stated there was "no diagnosed stomach condition."  Finally, the examiner also stated the Veteran was not on any medications for a stomach disorder.  A review of the outpatient treatment notes from the Asheville VAMC reveals contradictory evidence.  Specifically, these notes show the Veteran was diagnosed with gastroenteritis in July 2009.  The Veteran was also noted to have had a history of stomach ulcers at that time.  The Veteran's list of medications from the Asheville VAMC also shows the Veteran has been prescribed Ranitidine (Zantac), which is a medication used for the treatment of stomach ulcers.  These records clearly contradict the September 2009 VA examiner's findings.  Similar to the examination noted above, here the examiner relied on clearly erroneous facts in rendering his determinations.  As such, the Board finds this examination report to likewise be insufficient.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA outpatient records.

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by an ophthalmologist to determine the etiology of his glaucoma.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of glaucoma.  If the examiner determines that glaucoma has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  If the examiner determines that glaucoma has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the  glaucoma is etiologically related to the Veteran's active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his reports of treatment for pre-glaucoma in service, as well as his August 1997 STR notation of "glaucoma suspect."  Additionally, the examiner should also fully discuss the Veteran's outpatient treatment records from the Asheville VAMC, which show a diagnosis of and treatment for primary open angle glaucoma. 

If the examiner is unable to provide the required opinion, he or she should explain why.
  
3. The RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's claimed stomach disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each stomach disorder that has been present during the period of the claim and provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder:  

a) originated in service or is otherwise etiologically related to service; 

b) was caused by his service-connected lumbar spine disorder, to include medications taken therefore; or

c) was permanently worsened by his service-connected lumbar spine disorder, to include medications taken therefore.

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


